Citation Nr: 0706260	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  05-04 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent disabling for degenerative joint disease of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to August 
1973. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from May 2003, April 2004, and January 2005 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  In January 
2005, the RO increased the evaluation of the veteran's 
degenerative joint disease of the lumbar spine from 10 
percent to 20 percent, effective January 29, 2003.  
Subsequently, the appellant testified, in February 2006, at a 
hearing before the undersigned Veterans Law Judge at the RO 
(Travel Board hearing); a copy of the hearing transcript is 
associated with the claims file.  

The Board notes that, at the Travel Board hearing, the 
veteran testified to a right leg condition related to his 
service-connected low back disorder.  Further, the claims 
file contains diagnostic entries for the veteran's right leg.  
The Board construes these records as an inferred claim for 
entitlement of service connection for a right leg disability.  
This claim is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish an effective 
date, if an increased rating is granted on appeal.  

Additionally, the Board notes that the schedular criteria for 
rating disorders of the spine changed during the period in 
question.  See 67 Fed. Reg. 54, 345-49 (Aug. 22, 2002); 68 
Fed. Reg. 51,454-58 (Aug. 27, 2003); 69 Fed. Reg. 32,449.01 
(June 10, 2004) (codified at 38 C.F.R. § 4.71a (2005)) 
("current" regulations).  Therefore, the veteran's increased 
rating claim must be analyzed under both sets of criteria.  
VAOPGCPREC 7-2003.  

The duty to assist includes obtaining post-service treatment 
records and providing a VA medical examination or a medical 
opinion when necessary for an adequate determination.  See 
Duenas v. Principi, 18 Vet. App. 512 (2004).  In the present 
case, the veteran underwent a VA spine examination in 
December 2004 where he was diagnosed with osteophyte of L3 
and morbid obesity with lumbar extension syndrome.  At the 
Travel Board hearing, the veteran testified that his back 
disability has increased in severity since his December 2004 
VA examination.  Also, since then, he has experienced 
frequent incapacitating episodes lasting a couple of days at 
a time.  However, he has not undergone hospitalizations or 
surgeries due to his back disability.  The veteran wore a 
back support to work, where he was in the constant movement 
of standing and sitting while sorting out laundry.  In 2005, 
the veteran missed approximately 30 days of work due to his 
incapacitating episodes.  Further, the veteran indicated 
that, since December 2004, he has received treatment for his 
back and underwent physical therapy at the VA Medical Center 
(VAMC) in St. Louis, Missouri.  

On remand, VA should ask the veteran to identify or provide 
treatment records regarding his physical therapy and attempt 
to obtain any medical records relating to his degenerative 
joint disease of the lumbar spine from the St. Louis VAMC 
from December 2004 through the present.  After the receipt of 
such records, the veteran should be scheduled for orthopedic 
and neurological examinations to ascertain the nature and 
extent of his degenerative joint disease of the lumbar spine.  
Further, given the incapacitating episodes, the examiner(s) 
should indicate whether the veteran has intervertebral disc 
syndrome.  In this regard, the December 2004 examiner noted 
that part of the veteran's limited range of motion may be 
attributed to his diagnosed obesity.  

Lastly, on remand, VA should give the veteran notice of what 
is needed to warrant an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2006) and whether the claim should be referred 
for consideration of such a rating.

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire claims 
file and ensure for the issue on appeal 
that all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the veteran a corrective notice that 
includes an explanation as to the 
information or evidence needed to 
establish an effective date, if an 
increase rating is granted, as outlined 
by the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The claims file 
must include documentation that there has 
been compliance with the VA's duties to 
notify and assist a claimant.

2.  The VA should ask the veteran to 
identify all health care providers that 
have treated him for his degenerative 
joint disease of the lumbar spine from 
December 2004 through the present.  VA 
should attempt to obtain records from 
each health care provider he identifies 
that might have available records, in 
particular records from the VAMC in St. 
Louis, Missouri, if not already in the 
claims file.  If records are unavailable, 
please have the health care provider so 
indicate.

3.  After completion of 1 and 2 above, 
the VA should make arrangements for the 
veteran to be afforded orthopedic and 
neurologic examinations, by the 
appropriate VA specialist(s), to assess 
the nature and severity of the veteran's 
lumbar spine disability in accordance 
with the latest AMIE work sheet for 
rating disorders of the spine and 
intervertebral disc syndrome.  The 
examiner(s) should be provided with 
copies of the old and new rating criteria 
for spinal disorders to assist in 
preparing a report addressing the nature 
and extent of the veteran's service-
connected lumbar spine disability.  With 
regard to the lumbar spine, the 
orthopedic examiner should indicate 
whether there is unfavorable ankylosis of 
the entire or thoracolumbar spine.  If 
the veteran is determined to have 
intervertebral disc syndrome due to his 
service-connected lumbar spine 
disability, the examiners should discuss 
the combined (total) duration of 
incapacitating episodes, measured in 
weeks of incapacitation (requiring bed 
rest prescribed by a physician and 
treatment by a physician) per year, as 
well as comment on any related chronic 
orthopedic or neurological 
manifestations.  The neurological 
examiner should report any neurological 
symptoms, such as, radiculopathy, 
paraplegia, paresis, found on 
examination.  

The examiner(s) should review the 
pertinent evidence in the claims file and 
must indicate in the examination 
report(s) that such was performed.  
Further, all indicated tests or studies 
deemed necessary for an accurate 
assessment should be done.  

After a longitudinal review, the 
examiner(s) should indicate whether 
symptomatology due to the veteran's 
service-connected lumbar spine disability 
can be separated from those due to his 
obesity and, if possible, should describe 
the symptomatology attributable to the 
veteran's service-connected lumbar spine 
disability to the exclusion of any non-
service-connected disorders. 

A complete rationale should be provided 
for any opinion given and all clinical 
findings should be reported in detail.  
If any requested medical opinion cannot 
be given, the examiner(s) should state 
the reason why.

4.  After completion of the above, VA 
should readjudicate the appellant's claim 
pursuant to the former and current rating 
criteria for spine disorders, to include 
consideration of whether the veteran's 
increased rating claim should be referred 
for an extraschedular evaluation under 
38 C.F.R. § 3.321 (2006).  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claims.  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


